Opinion of the Court
PER Curiam:
Specification 2 of the charge alleges that the accused violated Title 21, § 176 (a) of the United States Code, by smuggling marihuana into the United States. In United States v Beeker, 18 USCMA 563, 565, 40 CMR 275 (1969), we held that in the absence of circumstances “to relate . . . [the offense] spe-dally to the military,” the act was not triable by court-martial.
The United States Navy Court of Military Review was of the opinion that this case was distinguishable from Beeker in that the accused arrived in the United States at a military installation by aircraft chartered by the military. However, the charter did not *509transform the aircraft into a military vehicle, and the landing at a military base was a convenience which did not eliminate the civilian character of customs inspection, as evidenced by the inspection of the accused’s effects by regular civilian customs inspectors. The civilian nature of the act, therefore, remained unaffected by any militarily significant circumstance. United States v LeBlanc, 19 USCMA 381, 41 CMR 381 (1970). Cf. United States v Allen, 19 USCMA 31, 41 CMR 31 (1969).
The decision of the Court of Military Review as to specification 2 of the charge is reversed. The findings of guilty of the specification are set aside and the specification is ordered dismissed. The record of trial is returned to the Judge Advocate General of the Navy for submission to the Court of Military Review for reassessment of the sentence on the basis of the remaining findings of guilty.